Exhibit 10.2

 

Security Agreement

[ex_113839img001.jpg]

 

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of this 31 day of January,
2018, is made by and between MIKROS SYSTEMS CORPORATION (the “Grantor”), with an
address at 200 Commerce Drive, Suite 300, Fort Washington, Pennsylvania 19034,
and PNC BANK, NATIONAL ASSOCIATION (the “Bank”), with an address at 1950 Marlton
Pike East, Cherry Hill, New Jersey 08003.

 

Under the terms hereof, the Bank desires to obtain and the Grantor desires to
grant the Bank security for all of the Obligations (as hereinafter defined).

 

NOW, THEREFORE, the Grantor and the Bank, intending to be legally bound, hereby
agree as follows:

 

1.

Definitions.

 

(a)     “Collateral” shall include all personal property of the Grantor,
including the following, all whether now owned or hereafter acquired or arising
and wherever located: (i) accounts (including health-care-insurance receivables
and credit card receivables); (ii) securities entitlements, securities accounts,
commodity accounts, commodity contracts and investment property; (iii) deposit
accounts; (iv) instruments (including promissory notes); (v) documents
(including warehouse receipts); (vi) chattel paper (including electronic chattel
paper and tangible chattel paper); (vii) inventory, including raw materials,
work in process, or materials used or consumed in Grantor’s business, items held
for sale or lease or furnished or to be furnished under contracts of service,
sale or lease, goods that are returned, reclaimed or repossessed; (viii) goods
of every nature, including stock-in-trade, goods on consignment, standing timber
that is to be cut and removed under a conveyance or contract for sale, the
unborn young of animals, crops grown, growing, or to be grown, manufactured
homes, computer programs embedded in such goods and farm products; (ix)
equipment, including machinery, vehicles and furniture; (x) fixtures; (xi)
agricultural liens; (xii) as-extracted collateral; (xiii) commercial tort
claims, if any, described on Exhibit “B” hereto (if an Exhibit B is attached);
(xiv) letter of credit rights; (xv) general intangibles, of every kind and
description, including payment intangibles, software, computer information,
source codes, object codes, records and data, all existing and future customer
lists, choses in action, claims (including claims for indemnification or breach
of warranty), books, records, patents and patent applications, copyrights,
trademarks, tradenames, tradestyles, trademark applications, goodwill,
blueprints, drawings, designs and plans, trade secrets, contracts, licenses,
license agreements, formulae, tax and any other types of refunds, returned and
unearned insurance premiums, rights and claims under insurance policies; (xvi)
all supporting obligations of all of the foregoing property; (xvii) all property
of the Grantor now or hereafter in the Bank’s possession or in transit to or
from, or under the custody or control of, the Bank or any affiliate thereof;
(xviii) all cash and cash equivalents thereof; and (xix) all cash and noncash
proceeds (including insurance proceeds) of all of the foregoing property, all
products thereof and all additions and accessions thereto, substitutions
therefor and replacements thereof. The Collateral shall also include any and all
other tangible or intangible property that is described as being part of the
Collateral pursuant to one or more Riders to Security Agreement that may be
attached hereto or delivered in connection herewith, including the Rider to
Security Agreement - Copyrights, the Rider to Security Agreement - Patents, the
Rider to Security Agreement - Trademarks and the Rider to Security Agreement -
Cash Collateral Account.

 

 

--------------------------------------------------------------------------------

 

 

(b)     “Obligations” shall include all loans, advances, debts, liabilities,
obligations, covenants and duties owing by the Grantor to the Bank or to any
other direct or indirect subsidiary of The PNC Financial Services Group, Inc.,
of any kind or nature, present or future (including any interest accruing
thereon after maturity, or after the filing of any petition in bankruptcy, or
the commencement of any insolvency, reorganization or like proceeding relating
to the Grantor, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding), whether direct or indirect (including those
acquired by assignment or participation), absolute or contingent, joint or
several, due or to become due, now existing or hereafter arising, whether or not
(i) evidenced by any note, guaranty or other instrument, (ii) arising under any
agreement, instrument or document, (iii) for the payment of money, (iv) arising
by reason of an extension of credit, opening of a letter of credit, loan,
equipment lease or guarantee, (v) under any interest or currency swap, future,
option or other interest rate protection or similar agreement, (vi) under or by
reason of any foreign currency transaction, forward, option or other similar
transaction providing for the purchase of one currency in exchange for the sale
of another currency, or in any other manner, (vii) arising out of overdrafts on
deposit or other accounts or out of electronic funds transfers (whether by wire
transfer or through automated clearing houses or otherwise) or out of the return
unpaid of, or other failure of the Bank to receive final payment for, any check,
item, instrument, payment order or other deposit or credit to a deposit or other
account, or out of the Bank’s non-receipt of or inability to collect funds or
otherwise not being made whole in connection with depository or other similar
arrangements; and any amendments, extensions, renewals and increases of or to
any of the foregoing, and all costs and expenses of the Bank incurred in the
documentation, negotiation, modification, enforcement, collection and otherwise
in connection with any of the foregoing, including reasonable attorneys’ fees
and expenses.

 

(c)     “UCC” means the Uniform Commercial Code, as adopted and enacted and as
in effect from time to time in the State whose law governs pursuant to the
Section of this Agreement entitled “Governing Law and Jurisdiction.” Terms used
herein which are defined in the UCC and not otherwise defined herein shall have
the respective meanings ascribed to such terms in the UCC. To the extent the
definition of any category or type of collateral is modified by any amendment,
modification or revision to the UCC, such modified definition will apply
automatically as of the date of such amendment, modification or revision.

 

2.     Grant of Security Interest. To secure the Obligations, the Grantor, as
debtor, hereby assigns and grants to the Bank, as secured party, a continuing
lien on and security interest in the Collateral.

 

3.     Change in Name or Locations. The Grantor hereby agrees that if the
location of the Collateral changes from the locations listed on Exhibit “A”
hereto and made part hereof, or if the Grantor changes its name, its type of
organization, its state of organization (if Grantor is a registered
organization), its principal residence (if Grantor is an individual), its chief
executive office (if Grantor is a general partnership or non-registered
organization) or establishes a name in which it may do business that is not
listed as a tradename on Exhibit “A” hereto, the Grantor will immediately notify
the Bank in writing of the additions or changes.

 

4.     General Representations, Warranties and Covenants. The Grantor
represents, warrants and covenants to the Bank that: (a) all information,
including its type of organization, jurisdiction of organization, chief
executive office, and (for individuals only) principal residence are as set
forth on Exhibit “A” hereto and are true and correct on the date hereof, (b) if
the Grantor is an individual, the Grantor’s name in this Agreement is identical
to the Grantor’s name indicated on an unexpired driver’s license issued to the
Grantor by the state of the Grantor’s principal residence, and the Grantor will
continue to maintain such driver’s license and notify the Bank of any changes in
the Grantor’s name or the name indicated on such driver’s license; (c) the
Grantor has good, marketable and indefeasible title to the Collateral, has not
made any prior sale, pledge, encumbrance, assignment or other disposition of any
of the Collateral, and the Collateral is free from all encumbrances and rights
of setoff of any kind except the lien in favor of the Bank created by this
Agreement and other liens consented to in writing by the Bank; and (d) the
Grantor will defend the Collateral against all claims and demands of all persons
at any time claiming the same or any interest therein.

 

5.     Grantor’s Representations, Warranties and Covenants for Certain
Collateral. The Grantor represents, warrants and covenants to the Bank as
follows:

 

(a)     From time to time and at all reasonable times, the Grantor will allow
the Bank, by or through any of its officers, agents, attorneys, or accountants,
to examine or inspect the Collateral with not less than 24 hours’ notice to the
Grantor, and obtain valuations and audits of the Collateral, at the Grantor’s
expense, wherever located. The Grantor shall do, obtain, make, execute and
deliver all such additional and further acts, things, deeds, assurances and
instruments as the Bank may require to vest in and assure to the Bank its rights
hereunder and in or to the Collateral, and the proceeds thereof, including
waivers from landlords, warehousemen and mortgagees.

 

- 2 -

--------------------------------------------------------------------------------

 

 

(b)     The Grantor will keep the Collateral in good order and repair at all
times and immediately notify the Bank of any event causing a material loss or
decline in value of the Collateral, whether or not covered by insurance, and the
amount of such loss or depreciation.

 

(c)     The Grantor will only use or permit the Collateral to be used in
accordance with all applicable federal, state, county and municipal laws and
regulations.

 

(d)     The Grantor will have and maintain insurance at all times with respect
to all Collateral against risks of fire (including so-called extended coverage),
theft, sprinkler leakage, and other risks (including risk of flood if any
Collateral is maintained at a location in a flood hazard zone) as the Bank may
require, in such form, in such amount, for such period and written by such
companies as may be satisfactory to the Bank in its sole discretion. Each such
casualty insurance policy shall contain a standard Lender’s Loss Payable Clause
issued in favor of the Bank under which all losses thereunder shall be paid to
the Bank as the Bank’s interests may appear. Such policies shall expressly
provide that the requisite insurance cannot be altered or canceled without at
least thirty (30) days prior written notice to the Bank and shall insure the
Bank notwithstanding the act or neglect of the Grantor. Upon the Bank’s demand,
the Grantor will furnish the Bank with duplicate original policies of insurance
or such other evidence of insurance as the Bank may require. If the Grantor
fails to provide insurance as herein required, the Bank may, at its option after
notice to the Grantor, obtain such insurance and the Grantor will pay to the
Bank, on demand, the cost thereof. Proceeds of insurance may be applied by the
Bank to reduce the Obligations or to repair or replace Collateral, all in the
Bank’s sole discretion.

 

(e)     Each account and general intangible is genuine and enforceable in
accordance with its terms, no such account or general intangible will be subject
to any claim for credit, allowance or adjustment by any account debtor or any
setoff, defense or counterclaim, and the Grantor will defend the same against
all claims, demands, setoffs and counterclaims at any time asserted. At the time
any account or general intangible becomes subject to this Agreement, such
account or general intangible will be a good and valid account representing a
bona fide sale of goods or services by the Grantor and such goods will have been
shipped to the respective account debtors or the services will have been
performed for the respective account debtors.

 

(f)     The Grantor agrees that the Bank has the right to notify (on invoices or
otherwise) account debtors and other obligors or payors on any Collateral of its
assignment to the Bank, and that all payments thereon should be made directly to
the Bank.

 

(g)     The Grantor will, on the Bank’s demand, make notations on its books and
records showing the Bank’s security interest and make available to the Bank
shipping and delivery receipts evidencing the shipment of the goods that gave
rise to an account, completion certificates or other proof of the satisfactory
performance of services that gave rise to an account, a copy of the invoice for
each account and copies of any written contract or order from which an account
arose. The Grantor will promptly notify the Bank if an account becomes evidenced
or secured by an instrument or chattel paper and upon the Bank’s request, will
promptly deliver any such instrument or chattel paper to the Bank, including any
letter of credit delivered to the Grantor to support a shipment of inventory by
the Grantor.

 

(h)     The Grantor will promptly advise the Bank whenever an account debtor
refuses to retain or returns any goods from the sale of which an account arose
and will comply with any instructions that the Bank may give regarding the sale
or other disposition of such returns. From time to time with such frequency as
the Bank may request, the Grantor will report to the Bank all credits given to
account debtors on all accounts.

 

(i)     The Grantor will immediately notify the Bank if any account arises out
of contracts with the United States or any department, agency or instrumentality
thereof, and will execute any instruments and take any steps required by the
Bank so that all monies due and to become due under such contract shall be
assigned to the Bank and notice of the assignment given to and acknowledged by
the appropriate government agency or authority under the Federal Assignment of
Claims Act.

 

- 3 -

--------------------------------------------------------------------------------

 

 

(j)     At any time after the occurrence of an Event of Default, and without
notice to the Grantor, the Bank may direct any persons who are indebted to the
Grantor on any Collateral consisting of accounts or general intangibles to make
payment directly to the Bank of the amounts due, and the Bank may notify the
United States Postal Service to send the Grantor’s mail to the Bank. The Bank is
authorized to collect, compromise, endorse and sell any such Collateral in its
own name or in the Grantor’s name and to give receipts to such account debtors
for any such payments and the account debtors will be protected in making such
payments to the Bank. Upon the Bank’s written request, the Grantor will
establish with the Bank and maintain a lockbox account (“Lockbox”) with the Bank
and a depository account(s) (“Cash Collateral Account”) with the Bank subject to
the provisions of this subparagraph and such other related agreements as the
Bank may require, and the Grantor shall notify its account debtors to remit
payments directly to the Lockbox. Thereafter, funds collected in the Lockbox
shall be transferred to the Cash Collateral Account, and funds in the Cash
Collateral Account shall be applied by the Bank, daily, to reduce the
outstanding Obligations.

 

6.     Negative Pledge; No Transfer. Without the Bank’s prior written consent,
the Grantor will not sell or offer to sell or otherwise transfer or grant or
allow the imposition of a lien, security interest or right of setoff upon the
Collateral (except for sales of inventory and collections of accounts in the
Grantor’s ordinary course of business), will not allow any third party to gain
control of all or any part of the Collateral, and will not use any portion of
the Collateral in any manner inconsistent with this Agreement or with the terms
and conditions of any policy of insurance thereon.

 

7.     Further Assurances. By its signature hereon, the Grantor hereby
irrevocably authorizes the Bank to file against the Grantor one or more
financing, continuation or amendment statements pursuant to the UCC in form
satisfactory to the Bank, and the Grantor will pay the cost of preparing and
filing the same in all jurisdictions in which such filing is deemed by the Bank
to be necessary or desirable in order to perfect, preserve and protect its
security interests. If required by the Bank, the Grantor will execute all
documentation necessary for the Bank to obtain and maintain perfection of its
security interests in the Collateral. At the Bank’s request, the Grantor will
execute, in form satisfactory to the Bank, a Rider to Security Agreement -
Copyrights (if any Collateral consists of registered or unregistered
copyrights), a Rider to Security Agreement - Patents (if any Collateral consists
of patents or patent applications), a Rider to Security Agreement - Trademarks
(if any Collateral consists of trademarks, tradenames, tradestyles or trademark
applications). If any Collateral consists of letter of credit rights, electronic
chattel paper, deposit accounts or supporting obligations not maintained with
the Bank or one of its affiliates, or any securities entitlement, securities
account, commodities account, commodities contract or other investment property,
then at the Bank’s request the Grantor will execute, and will cause the
depository institution or securities intermediary upon whose books and records
the ownership interest of the Grantor in such Collateral appears, to execute
such Pledge Agreements, Notification and Control Agreements or other agreements
as the Bank deems necessary in order to perfect, prioritize and protect its
security interest in such Collateral, in each case in a form satisfactory to the
Bank.

 

8.     Events of Default. The Grantor shall, at the Bank’s option, be in default
under this Agreement upon the happening of any of the following events or
conditions (each, an “Event of Default”): (a) any Event of Default (as defined
in any of the Obligations); (b) any default under any of the Obligations that
does not have a defined set of “Events of Default” and the lapse of any notice
or cure period provided in such Obligations with respect to such default; (c)
demand by the Bank under any of the Obligations that have a demand feature; (d)
the failure by the Grantor to perform any of its obligations under this
Agreement; (e) falsity, inaccuracy or material breach by the Grantor of any
written warranty, representation or statement made or furnished to the Bank by
or on behalf of the Grantor; (f) an uninsured material loss, theft, damage, or
destruction to any of the Collateral, or the entry of any judgment against the
Grantor or any lien against or the making of any levy, seizure or attachment of
or on the Collateral; (g) the failure of the Bank to have a perfected first
priority security interest in the Collateral; (h) any indication or evidence
received by the Bank that the Grantor may have directly or indirectly been
engaged in any type of activity which, in the Bank’s discretion, might result in
the forfeiture of any property of the Grantor to any governmental entity,
federal, state or local; or (i) if the Bank otherwise deems itself insecure.

 

- 4 -

--------------------------------------------------------------------------------

 

 

9.     Remedies. Upon the occurrence of any such Event of Default and at any
time thereafter, the Bank may declare all Obligations secured hereby immediately
due and payable and shall have, in addition to any remedies provided herein or
by any applicable law or in equity, all the remedies of a secured party under
the UCC. The Bank’s remedies include, but are not limited to, the right to (a)
peaceably by its own means or with judicial assistance enter the Grantor’s
premises and take possession of the Collateral without prior notice to the
Grantor or the opportunity for a hearing, (b) render the Collateral unusable,
(c) dispose of the Collateral on the Grantor’s premises, and (d) require the
Grantor to assemble the Collateral and make it available to the Bank at a place
designated by the Bank. The Grantor agrees that the Bank has full power and
authority to collect, compromise, endorse, sell or otherwise deal with the
Collateral in its own name or that of the Grantor at any time upon an Event of
Default. Unless the Collateral is perishable or threatens to decline speedily in
value or is of a type customarily sold on a recognized market, the Bank will
give the Grantor reasonable notice of the time and place of any public sale
thereof or of the time after which any private sale or any other intended
disposition thereof is to be made. The requirements of commercially reasonable
notice shall be met if such notice is sent to the Grantor at least ten (10) days
before the time of the intended sale or disposition. Expenses of retaking,
holding, preparing for disposition, disposing or the like shall include the
Bank’s reasonable attorneys’ fees and legal expenses, incurred or expended by
the Bank to enforce any payment due it under this Agreement either as against
the Grantor, or in the prosecution or defense of any action, or concerning any
matter growing out of or connection with the subject matter of this Agreement
and the Collateral pledged hereunder. The Grantor waives all relief from all
appraisement or exemption laws now in force or hereafter enacted.

 

10.     Power of Attorney. The Grantor does hereby make, constitute and appoint
any officer or agent of the Bank as the Grantor’s true and lawful
attorney-in-fact, with power to (a) endorse the name of the Grantor or any of
the Grantor’s officers or agents upon any notes, checks, drafts, money orders,
or other instruments of payment or Collateral that may come into the Bank’s
possession in full or part payment of any Obligations; (b) sue for, compromise,
settle and release all claims and disputes with respect to, the Collateral; and
(c) sign, for the Grantor, such documentation required by the UCC, or
supplemental intellectual property security agreements; granting to the
Grantor’s said attorney full power to do any and all things necessary to be done
in and about the premises as fully and effectually as the Grantor might or could
do. The Grantor hereby ratifies all that said attorney shall lawfully do or
cause to be done by virtue hereof. This power of attorney is coupled with an
interest, and is irrevocable.

 

11.     Payment of Expenses. At its option, the Bank may discharge taxes, liens,
security interests or such other encumbrances as may attach to the Collateral,
may pay for required insurance on the Collateral and may pay for the
maintenance, appraisal or reappraisal, and preservation of the Collateral, as
determined by the Bank to be necessary. The Grantor will reimburse the Bank on
demand for any payment so made or any expense incurred by the Bank pursuant to
the foregoing authorization, and the Collateral also will secure any advances or
payments so made or expenses so incurred by the Bank.

 

12.     Notices. All notices, demands, requests, consents, approvals and other
communications required or permitted hereunder (“Notices”) must be in writing
(except as otherwise provided in this Agreement) and will be effective upon
receipt. Notices may be given in any manner to which the parties may separately
agree. Without limiting the foregoing, first-class mail, postage prepaid,
facsimile transmission and commercial courier service are hereby agreed to as
acceptable methods for giving Notices. In addition, the parties agree that
Notices may be sent electronically to any electronic address provided by a party
from time to time. Notices may be sent to a party’s address as set forth above
or to such other address as any party may give to the other for such purpose in
accordance with this section.

 

13.     Preservation of Rights. No delay or omission on the Bank’s part to
exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the Bank’s
action or inaction impair any such right or power. The Bank’s rights and
remedies hereunder are cumulative and not exclusive of any other rights or
remedies which the Bank may have under other agreements, at law or in equity.

 

- 5 -

--------------------------------------------------------------------------------

 

 

14.     Illegality. If any provision contained in this Agreement should be
invalid, illegal or unenforceable in any respect, it shall not affect or impair
the validity, legality and enforceability of the remaining provisions of this
Agreement.

 

15.     Changes in Writing. No modification, amendment or waiver of, or consent
to any departure by the Grantor from, any provision of this Agreement will be
effective unless made in a writing signed by the Bank, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Notwithstanding the foregoing, the Bank may modify this Agreement
for the purposes of completing missing content or correcting erroneous content,
without the need for a written amendment, provided that the Bank shall send a
copy of any such modification to the Grantor (which notice may be given by
electronic mail.) No notice to or demand on the Grantor will entitle the Grantor
to any other or further notice or demand in the same, similar or other
circumstance.

 

16.     Entire Agreement. This Agreement (including the documents and
instruments referred to herein) constitutes the entire agreement and supersedes
all other prior agreements and understandings, both written and oral, between
the parties with respect to the subject matter hereof.

 

17.     Counterparts. This Agreement may be signed in any number of counterpart
copies and by the parties hereto on separate counterparts, but all such copies
shall constitute one and the same instrument. Delivery of an executed
counterpart of signature page to this Agreement by facsimile transmission shall
be effective as delivery of a manually executed counterpart. Any party so
executing this Agreement by facsimile transmission shall promptly deliver a
manually executed counterpart, provided that any failure to do so shall not
affect the validity of the counterpart executed by facsimile transmission.

 

18.     Electronic Signatures and Records. Notwithstanding any other provision
herein, the Grantor agrees that this Agreement, any other amendments thereto and
any other information, notice, signature card, agreement or authorization
related thereto (each, a “Communication”) may, at the Bank’s option, be in the
form of an electronic record. Any Communication may, at the Bank’s option, be
signed or executed using electronic signatures. For the avoidance of doubt, the
authorization under this Section may include, without limitation, use or
acceptance by the Bank of a manually signed paper Communication which has been
converted into electronic form (such as scanned into PDF format) for
transmission, delivery and/or retention.

 

19.     Successors and Assigns. This Agreement will be binding upon and inure to
the benefit of the Grantor and the Bank and their respective heirs, executors,
administrators, successors and assigns; provided, however, that the Grantor may
not assign this Agreement in whole or in part without the Bank’s prior written
consent and the Bank at any time may assign this Agreement in whole or in part.

 

20.     Interpretation. In this Agreement, unless the Bank and the Grantor
otherwise agree in writing, the singular includes the plural and the plural the
singular; words importing any gender include the other genders; references to
statutes are to be construed as including all statutory provisions
consolidating, amending or replacing the statute referred to; the word “or”
shall be deemed to include “and/or”, the words “including”, “includes” and
“include” shall be deemed to be followed by the words “without limitation”;
references to articles, sections (or subdivisions of sections) or exhibits are
to those of this Agreement; and references to agreements and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications to such instruments, but only to the extent such amendments and
other modifications are not prohibited by the terms of this Agreement. Section
headings in this Agreement are included for convenience of reference only and
shall not constitute a part of this Agreement for any other purpose. Unless
otherwise specified in this Agreement, all accounting terms shall be interpreted
and all accounting determinations shall be made in accordance with GAAP. If this
Agreement is executed by more than one Grantor, the obligations of such persons
or entities will be joint and several.

 

21.     Indemnity. The Grantor agrees to indemnify each of the Bank, each legal
entity, if any, who controls, is controlled by or is under common control with
the Bank, and each of their respective directors, officers and

 

- 6 -

--------------------------------------------------------------------------------

 

 

employees (the “Indemnified Parties”), and to defend and hold each Indemnified
Party harmless from and against any and all claims, damages, losses, liabilities
and expenses (including all fees and charges of internal or external counsel
with whom any Indemnified Party may consult and all expenses of litigation and
preparation therefor) which any Indemnified Party may incur or which may be
asserted against any Indemnified Party by any person, entity or governmental
authority (including any person or entity claiming derivatively on behalf of the
Grantor), in connection with or arising out of or relating to the matters
referred to in this Agreement or the Obligations, whether (a) arising from or
incurred in connection with any breach of a representation, warranty or covenant
by the Grantor, or (b) arising out of or resulting from any suit, action, claim,
proceeding or governmental investigation, pending or threatened, whether based
on statute, regulation or order, or tort, or contract or otherwise, before any
court or governmental authority; provided, however, that the foregoing indemnity
agreement shall not apply to any claims, damages, losses, liabilities and
expenses solely attributable to an Indemnified Party’s gross negligence or
willful misconduct. The indemnity agreement contained in this Section shall
survive the termination of this Agreement, payment of the Obligations and the
assignment of any rights hereunder. The Grantor may participate at its expense
in the defense of any such claim.

 

22.     Governing Law and Jurisdiction. This Agreement has been delivered to and
accepted by the Bank and

 

will be deemed to be made in the State where the Bank’s office indicated above
is located. THIS AGREEMENT WILL BE INTERPRETED AND THE RIGHTS AND LIABILITIES OF
THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE LAWS OF THE STATE WHERE THE
BANK’S OFFICE INDICATED ABOVE IS LOCATED, INCLUDING WITHOUT LIMITATION THE
ELECTRONIC TRANSACTIONS ACT (OR EQUIVALENT) IN SUCH STATE (OR, TO THE EXTENT
CONTROLLING, THE LAWS OF THE UNITED STATES OF AMERICA, INCLUDING WITHOUT
LIMITATION THE ELECTRONIC SIGNATURES IN GLOBAL AND NATIONAL COMMERCE ACT),
EXCEPT THAT THE LAWS OF THE STATE WHERE ANY COLLATERAL IS LOCATED (IF DIFFERENT
FROM THE STATE WHERE SUCH OFFICE OF THE BANK IS LOCATED) SHALL GOVERN THE
CREATION, PERFECTION AND FORECLOSURE OF THE LIENS CREATED HEREUNDER ON SUCH
PROPERTY OR ANY INTEREST THEREIN. The Grantor hereby irrevocably consents to the
exclusive jurisdiction of any state or federal court in the county or judicial
district where the Bank’s office indicated above is located; provided that
nothing contained in this Agreement will prevent the Bank from bringing any
action, enforcing any award or judgment or exercising any rights against the
Grantor individually, against any security or against any property of the
Grantor within any other county, state or other foreign or domestic
jurisdiction. The Bank and the Grantor agree that the venue provided above is
the most convenient forum for both the Bank and the Grantor. The Grantor waives
any objection to venue and any objection based on a more convenient forum in any
action instituted under this Agreement.

 

REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

 

- 7 -

--------------------------------------------------------------------------------

 

 

23.     WAIVER OF JURY TRIAL. EACH OF THE GRANTOR AND THE BANK IRREVOCABLY
WAIVES ANY AND ALL RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR CLAIM OF ANY NATURE RELATING TO THIS AGREEMENT, ANY DOCUMENTS
EXECUTED IN CONNECTION WITH THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED IN
ANY OF SUCH DOCUMENTS. THE GRANTOR AND THE BANK ACKNOWLEDGE THAT THE FOREGOING
WAIVER IS KNOWING AND VOLUNTARY.

 

The Grantor acknowledges that it has read and understood all the provisions of
this Agreement, including the waiver of jury trial, and has been advised by
counsel as necessary or appropriate.

 

WITNESS the due execution hereof as a document under seal, as of the date first
written above.

 

 

WITNESS / ATTEST:

 

MIKROS SYSTEMS CORPORATION

                                     

By:

/s/ Thomas J. Meaney            

(SEAL)

 

Print Name:

   

Thomas J. Meaney

 

Title:

     

Chief Executive Officer

 

(Include title only if an officer of entity signing to the right)

       

 

 

PNC BANK, NATIONAL ASSOCIATION

                   

By:

/s/ Michael Kurtz, Jr.      

(SEAL)

   

Michael Kurtz, Jr.

   

Vice President

 

 

- 8 -

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

TO SECURITY AGREEMENT

 

1.

Grantor’s form of organization (i.e., corporation, partnership, limited
liability company): corporation

 

2.

Grantor’s State of organization, if a registered organization (i.e.,
corporation, limited partnership, limited liability company):

 

Delaware

 

3.

Grantor’s principal residence, if a natural person or general partnership:

 

4.

Address of Grantor’s chief executive office, including the County:

 

  200 Commerce Drive, Suite 300, Fort Washington, Montgomery County,
Pennsylvania 19034    

5.

Grantor’s organizational ID# (if any exists):
848720

 

6.

Address for books and records, if different:

 

7.

Addresses of other Collateral locations, including Counties, for the past five
(5) years:

 

8.

Name and address of landlord or owner if location is not owned by the Grantor:

 

9.

Other names or tradenames now or formerly used by the Grantor:

 

10.

Description of Equipment:


All Equipment of the Grantor.

 

- 9 -